WELLS FARGO HOME MORTGAGE Logo Wells Fargo Home Mortgage One Home Campus Des Moines, IA 50328-0001 WELLS FARGO BANK, N.A. SERVICER COMPLIANCE STATEMENT FORM 1123 1. I, John B. Brown, Senior Vice President of Wells Fargo Bank, N.A. (“Wells Fargo”) hereby state that a review of the activities of Wells Fargo during the calendar year of 2008 and of Wells Fargo’s performance under the servicing agreement(s) listed on the attached Exhibit A (the “Servicing Agreement(s)”) has been made under my supervision. 2. To the best of my knowledge, based on such review, Wells Fargo has fulfilled all of its obligations under the Servicing Agreement(s) in all material respects throughout 2008. /s/ John B. Brown John B.
